Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 29 December 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et cher Ami
A Paris ce 29e. Xbre. 1773
Dans le moment que je traçois cette première demie ligne on m’a annoncé une persone envoyée par M. Le Prince de Conti pour me demander si j’avois reçu la description et la figure que vous m’avez promise de votre cheminée, et me prier de lui en faire part aussitôt que je l’aurai. J’ai repondu que vous sauriez incessamment l’interêt que S.A.S. y prenoit et que des que j’aurois votre reponse a ce sujet j’aurois l’honneur d’aller lui en rendre compte. Bien d’autres moins qualifiés m’en demandent tous les jours des nouvelles.
J’appris hier au soir qu’on avoit ouvert un souscription chez un Notaire pour donner un prix au meilleur memoire sur les moyens d’ecarter le tonnerre des edifices et des individus, sur quoi on s’en rapportera au jugement de l’Academie des sciences. Reste à savoir si la souscription a peine encore annoncée se remplira facilement. Je n’en desespere pourtant pas.
Si vous prenez la peine d’ouvrir l’une des volumes du journal de Medecine que je prens la liberté de vous adresser pour M. Rush vous verrez le compte qu’on y rend des experiences de Comus sur la platine. Peutetre ne savez vous pas qui est ce Comus. C’est un joueur de gobelets fort en vogue sur les boulevards, mais fort distingué dans son espece, et qui jouit d’une consideration audessus de son etat.
Vos ouvrages sont de plus en plus goûtés de tout ce qu’il y a de plus capable d’en juger dans ce pays cy et de donner le ton à la longue, mais n’ayant pas la faveur des libraires cela ne gagne pas encore beaucoup dans le public; il faut prendre patience à cet egard. Je compte que non seulement tout le monde y viendra, mais que votre patrie en profitera et sera aussi exaltée à votre occasion non seulement en france mais dans toute l’Europe qu’elle y a fait peu de sensation jusqu’a present. Beaucoup de gens commencent à s’en entretenir, et tous avec une sorte de passion favorable. Je reçois plus de complimens de ma petite preface que le plus grand ouvrage ne m’en auroit attiré dans toute ma vie. Voila ce que me vaut de planer a l’ombre de vos ailes. O, et praesidium, et dulce decus meum!
Celui qui s’est chargé de la presente, que je ne connois que depuis quelques jours qu’un ami commun me l’a adressé, a conçu le projet que je souhaite qui lui reussisse, d’aller se faire maitre de langue françoise a Londres. Il ne me paroit pas encore bien fort sur l’Anglois, mais on assure qu’il possede superieurement le talent de l’enseignement qui est une sorte de don special de la nature qui n’est pas aussi identifié qu’il sembleroit devoir l’etre avec le savoir le plus profond. Oserois-je vous demander d’avoir pour lui quelques bontés sans vous compromettre? Il a une lettre a vous remettre aussi de la part de M. Le Roy, qui le connoit peutetre depuis plus longtems ou plus à fond, et qui est d’ailleurs plus capable d’en juger.
J’ai des millions de complimens a vous faire de ma femme, de Melle. Biheron et d’une multitude de gens de tout sexe et de tout etat. Mais soyez sûr que personne ne vous est plus sincerement attaché, ne fait de voeux plus ardens pour votre conservation et votre prosperité, ne desire plus de vous embrasser cette annee pour vous repeter que je suis de toute mon ame Tout a vous
Dubourg

Mes respectueuses civilités, s’il vous plait, a Monsieur Pringle que Dieu conserve et benisse.

